PER CURIAM.
We reverse the trial court’s order, denying appellant’s 3.850 motion, and remand for an evidentiary hearing in connection with appellant’s claim that his plea was rendered involuntary because of a suicide attempt and use of psychotropic medication that he was receiving as a result. The order and present attachments thereto do not conclusively refute appellant’s argument that his mental condition or his medication rendered him unable to comprehend the violation of probation plea proceedings.
REVERSED AND REMANDED.
POLEN, KLEIN and GROSS, JJ., concur.